DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, claims 1-7, 16-20 in the reply filed on 08/18/2020 is acknowledged.  The traversal is on the ground(s) that examination of the entire application could be made without serious burden.  This is not found persuasive because the entire application contains multiple patentably distinct species, and there is a search and/or examination burden as follows:.
The requirement is still deemed proper and is therefore made FINAL.
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(d) the prior art applicable to one invention would not likely be applicable to another invention the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kohatsu et al. (2016/0345666—hereinafter, Kohatsu).
Regarding claim 1,   Kohatsu disclose a method of manufacturing an outsole (par [0058-0059]), comprising: receiving light intensity data obtained by at least one sensor module on which an individual performs an activity (par [0059-0060]); correlating the received light intensity data with a traction characteristic (fig.5-6); building a computational traction profile in response to the correlation (fig.7 and par [0068-0069]); but does not 
creating, in response to the computational traction profile, a visual outsole pattern; and
producing the outsole based on the visual outsole pattern.  However, Kohatsu further discloses fig.5-8 and par [0068-0071].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the CAD-CAM process to design and produce 3-dimensional footwear structure as the claimed invention, such modification would be considered a mere of design and making different sizes of footwear for different user.  
Regarding claim 2, Kohatsu discloses the method of claim 1, but does not disclose a second footwear as similar with the first footwear as discloses above, as receiving 
producing a second outsole based on the visual outsole pattern.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have made a duplication of a first known part, since it has been held that a mere of duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claims 3-5, Kohatsu discloses the method of claim 1, further comprising receiving personal information about the individual prior to receiving the data about the individual (par [0064]); wherein producing the outsole comprises laser-cutting (par [0038, 0073]), 3D-printing, or 3D-molding; wherein the method is performed in a retail store (par [0085]);
Regarding claims 6-7, Kohatsu does not disclose further comprising: receiving data obtained by a second sensor module used by the individual in an athletic activity; and
updating the computational traction profile in response to the data obtained by the second sensor module; wherein the second sensor module comprises an instrumented insole.  However, par [0058-0060] stated that CAD-CAM can scan and collected data for the sole and insole of the footwear article.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to collected data to form an insole of the footwear article as claimed. Such modification 
Regarding claim 16, see the rejection of claim 1 above.
Regarding claims 17-18, see the rejection of claims 6-7 above.
Regarding claim 19, Kohatsu discloses the method of claim 18, wherein the second sensor data is obtained during an athletic activity (par [0003]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kohatsu et al. (2016/0345666—hereinafter, Kohatsu) in view of Ashcroft et al. (2015/0351493—hereinafter, Ashcroft).
Regarding claim 20, Kohatsu discloses the method of claim 18, wherein the second sensor module comprises an instrumented insole (see claim 18 above), wherein the first sensor module fig.5, but does not disclose a frustrated total internal reflection (“FTIR”) system.  However, Ashcroft teaches a similar apparatus and method of making the footwear article (fig.1-4) and fig.2 shown the athletic 125 activity performs the athletic activity as running on athletic gathering equipment includes a force plate 130 for capturing the force between the foot 135 of the athlete 125 and the ground 145. The pressure sensors 140 may be located in an insole place within a shoe 150 and other sensors within the system par [0176], such system is similar with the a frustrated total internal reflection as claimed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention provide the system a frustrated total internal reflection for the system of Kohatsu as taught by Ashcroft in order to provide the collection of data for design 3 dimensional structure of the footwear.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Timothy K Trieu/Primary Examiner, Art Unit 3732